Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “comprises” should not be used in the abstract. Examiner suggests replacing "comprises" with "includes".  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
Since this application is a continuation of US Application 15/716,213, the examiner has considered the information provided in the parent application (per MPEP 609.02). Should applicant desire the information to be printed on any patent issuing from this application, a new listing of the information must be separately submitted.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the center portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 8 should depend from claim 4 which defines a center portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prince et al. (US 9,809,366).
Regarding claim 1, Prince discloses a container tray (at 100 in Fig. 1) comprising: a top surface (shown in Fig. 1) capable of receiving base portions of a first plurality of containers, wherein the top surface comprises a plurality of cavities (twenty four cavities at 102), wherein the top surface comprises a corresponding planar area (top surface at the area between cavities – See Fig. 5 labeled below) between each pair of the plurality of cavities, wherein each of the plurality of cavities is bisected by at least one ridge (See Fig. 5 labeled below), wherein the at least one ridge comprises a top ridge surface 

    PNG
    media_image1.png
    940
    1108
    media_image1.png
    Greyscale

Regarding claim 2, Prince discloses a plurality of dividers (elements 112 and material between elements 112 form dividers which divide the tray into four rows having 6 cavities each) projecting from the top surface and configured to divide the first plurality of containers into a plurality of rows.
Regarding claim 3, Prince discloses the bottom surface comprises a plurality of bottom projections  (at 206 in Fig. 2) extending from the bottom surface, wherein a bottom surface of each bottom projection is capable of contacting a shoulder portion of a container of the second plurality of 
Regarding claim 4, Prince discloses a first ridge (See “First ridge” labeled in Fig. 5 shown below) of the at least one ridge extends from a first end of a respective cavity to a center portion (at 108 and labeled “Center portion” in Fig. 5 shown below) of the cavity and a second ridge (ridge on the opposite side of the center portion from the “First ridge”) of the least one ridge extends from the center portion to a second end of the respective cavity, wherein the first end is opposite the second end.

    PNG
    media_image2.png
    788
    805
    media_image2.png
    Greyscale

Regarding claim 5, Prince discloses the at least one ridge has a uniform thickness at the upward extending portion of the ridge along the “cavity wall” labeled above).

Regarding claim 7, Prince discloses the first and second ridges have different thicknesses at different locations along the ridges.
Regarding claim 8, Prince discloses the at least one ridge has a thickness that is less than a diameter of the center portion.
Regarding claim 9, Prince discloses the plurality of projections extending from the bottom surface include structures (channels shown at the bottom of Fig. 4) extending from sidewalls of the plurality of projections configured to increase stability of the plurality of projections.
Regarding claim 15, Prince discloses a container tray (100) comprising: a top surface (shown in Fig. 1) capable of contacting and receiving bases of a first plurality of containers, wherein the top surface comprises a plurality of cavities (102), wherein the top surface comprises a corresponding planar area (See Fig. 5 labeled on Page 4 above) between each pair of the plurality of cavities, wherein each cavity of the plurality of cavities comprises a center portion (See Fig. 5 labeled on Page 5 above) that is substantially planar with the corresponding planar area; and a bottom surface (shown in Fig. 2) capable of receiving spouts of a second plurality of containers.
Regarding claim 16, Prince discloses a plurality of dividers (elements 112 and material between elements 112 form dividers which divide the tray into four rows having 6 cavities each) projecting from the top surface and configured to divide the first plurality of containers into a plurality of rows.
Regarding claim 17, Prince discloses the bottom surface of the container tray comprises a plurality of projections (at 206), wherein the plurality of projections are capable of receiving spouts of a second plurality of containers.
Regarding claim 18, Prince discloses at least one ridge (See “First ridge” labeled in Fig. 5 shown above) extends from a first end of a respective cavity to a center portion (at 108 and labeled “Center 
Regarding claim 19, Prince discloses the ridge has a thickness that is less than a diameter of the center portion.
Regarding claim 20, Prince discloses the center portion is substantially planar with the at least one ridge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al. (US 9,809,366) as applied to claim 1, in view of Delbrouck et al. (US 2009/0108002).

Further regarding claim 12, to modify the height of the sidewalls of Prince-Delbrouck to be any dimension such as less than 1.5 inches in order to allow a larger portion of the containers to be visible would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,730,676. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1-3, Patent ‘676 (claim 1) discloses the claimed subject matter.
Regarding clam 4, Patent ‘676 (claim 3) discloses the claimed subject matter.
Regarding clam 5, Patent ‘676 (claim 4) discloses the claimed subject matter.
Regarding clam 6, Patent ‘676 (claim 5) discloses the claimed subject matter.
Regarding clam 7, Patent ‘676 (claim 6) discloses the claimed subject matter.
Regarding clam 8, Patent ‘676 (claim 7) discloses the claimed subject matter.
Regarding clam 9, Patent ‘676 (claim 8) discloses the claimed subject matter.
Regarding clam 10, Patent ‘676 (claim 9) discloses the claimed subject matter.
Regarding clam 11, Patent ‘676 (claim 10) discloses the claimed subject matter.
Regarding clam 12, Patent ‘676 (claim 11) discloses the claimed subject matter.
Regarding clam 13, Patent ‘676 (claim 12) discloses the claimed subject matter.
Regarding clam 14, Patent ‘676 (claim 13) discloses the claimed subject matter.
Regarding clam 15, Patent ‘676 (claims 1, 14 and 16) discloses the claimed subject matter.
Regarding clam 16, Patent ‘676 (claim 1) discloses the claimed subject matter.
Regarding clam 17, Patent ‘676 (claim 1) discloses the claimed subject matter.
Regarding clam 18, Patent ‘676 (claims 1 and 3) discloses the claimed subject matter.
Regarding clam 19, Patent ‘676 (claim 7) discloses the claimed subject matter.
Regarding clam 20, Patent ‘676 (claims 1, 14 and 16) discloses the claimed subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735